Case 7:20-cr-00098-VB Document 23 Filed 06/08/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

eo oe 208 wee we we ee ——- x
UNITED STATES OF AMERICA
Vv. : ORDER
MATTHEW RANGLIN and : 20 CR 98 (VB)
MATTHEW COKE, :

Defendants. :
ee i xX

A status conference in this matter is scheduled for July 22, 2020, at 11:00 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendants waive their right to be physically present and
consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By July 8, 2020, defense counsel shall advise the Court in writing as to whether their
clients waive their right to be physically present and consent to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendants shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: June 8, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
